Title: From James Madison to Edmund Randolph, 10 June 1783
From: Madison, James
To: Randolph, Edmund


My dear friend
Philada. June 10th. 1783
Yesterday’s mail brought me two letters from you one of the 15 Ulto. inclosing the intervening sheet of the Journals which ought to have come two weeks ago, the other of the 29th. from Williamsbg. inclosing Mrs. Randolphs letter to Mrs. Trist. I have recd. no copy of the Journal from your assistant.
Mr. Jones will have informed you that the Mission of Payne to R. Island by Congs. was a fiction of malice. If the trip was not a spontaneous measure of his own, I am a stranger to its origin.
I am told by one of the Judges of appeal that no case has yet required from them a construction of the epochs which are to limit captures. The 3d. of March was generally applied at first to the American seas, but that opinion has rather lost ground. In N. York it is said that the 3d. of Apl. is adhered to. As the like phraseology is said to have been used in former Treaties, the true construction might be found I sd. suppose in Admiralty precedents.
We have recd. the instruction relative to Commercial Treaties. The principle on which it is founded corresponds precisely with my idea. But I know not how far the giving an opportunity to the States of exercising their judgments on proposed Treaties, will correspond in all cases with the doctrine of the Confederation which provides for secrecy in some such cases. The deviation how ever if there be any is trivial, and not being an intended one can have no ill consequences. No progress has been made towards a Treaty with G. B. owing partly to a desire of hearing further from Europe & partly to the paucity of States represented in Congs. It would seem that the plan of regulating the Trade with America by a Parliamentary Act has been exchanged by the present Ministry for an intended Treaty for that purpose. Mr. Laurens was asked by Mr. Fox whether the American Ministers had powers for a commercial Treaty. his answer was that he believed so; that a revocation of Mr. Adam’s powers had appeared some time ago in print, but he considered the publication as Spurious. From this it wd. seem that this act of Congs. had never been communicated by the latter to his colleagues. He lately complained of this revocation in a very singular letter to Congs. I consider it as a very fortunate circumstance that this business is still within our controul, especially as the policy of authorizing conditional Treatys only in Europe is so fully espoused by Virga.
Mr. Livingston has taken his final leave of the departmt. of F. Affairs. No nomination for a successor has yet been made though the time assigned for the election has passed, nor does the conversation center on any individual. I have forborne on various accts. to hold forth our friend McLurg. I can form no conjecture on whom the choice will ultimately fall.
The offers of N. Y. & Maryld. of a seat for Congs. are postponed till Ocr. next in order to give time for other offers & for knowing the sense of the States on the subject. Copies of those acts are to be sent to the Executives of each State.
I have forgotten the request of Mr. Mercer for several weeks to make his apology for failing to open a correspondence with you. The regular one maintained between yourself & me, he supposes, would leave little but repetition to him, and his other correspondents, I suppose give him competent employment.
Congress have resumed at length the Cession of Virga. the old obnoxious report was committed, and a new report has been made which I think a fit basis for a compromise. A copy of it is inclosed for the Govr. I have also transcribed it in my letter to Mr. Jones. As it tacitly excludes the pretensions of the Companies, I fear obstacles may arise in Congs. from that quarter. Clarke from N. Jersey informed Congs. that the Delegates from that State being fettered by instructions, must communicate the plan to their constituents. If no other causes of delay should rise the thinness of Congs. at present will prove a material one. I am at some loss for the policy of the Companies in opposing a compromise with Virga. They can never hope for a specific restitution of their claims, they can never even hope for a cession of the Country between the Alleghany & the Ohio by Virga. as little can they hope for an extension of a jurisdiction of Congs. over it by force. I should suppose therefore that it wd. be their truest interest to promote a general cession of the vacant Country to Congress, and in case the titles of which they have been stript sd. be deemed by them reasonable, and Congs. sd. be disposed to make any equitable compensation, Virga. wd. be no more interested in opposing it than other States.
I inclose different papers to you & to Mr. Jones & recommend an interchange.
